Citation Nr: 1018223	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss.

In June 2007, the RO denied the Veteran's claim for service 
connection for several disabilities including "degenerative 
joint disease of all joints".  The Veteran filed a notice of 
disagreement with this decision.  However, the RO's statement 
of the case was limited to the issue of entitlement to 
service connection for bilateral hearing loss.  In October 
2008, the Veteran and his representative clarified that the 
Veteran's claim for service connection for degenerative joint 
disease (DJD) referred to DJD of the right and left 
shoulders, right hip, and right and left knees.  The RO 
issued decisions in February 2009 and May 2009 denying 
entitlement to service connection for DJD of the right and 
left shoulders, right hip, and right and left knees.  The RO 
noted that these disabilities had previously been adjudicated 
as "degenerative joint disease of all joints".  As no 
notice of disagreement has been filed with these recent 
decisions that adjudicated the Veteran's claims with 
specificity, there is no pending appeal of these issues 
before the Board.  


FINDINGS OF FACT

The evidence of record demonstrates that it is at least as 
likely as not that the Veteran's bilateral hearing loss 
resulted from in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for bilateral hearing loss, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

The Veteran here is claiming service connection for bilateral 
hearing loss.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
such organic neurological disorders as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is a result of acoustic 
trauma he experienced while serving as a transport operator, 
as well as from in-service exposure to artillery, explosives, 
power tools, radar/radio noise, various weapons and aircraft.

With regard to the Veteran's contentions, his statements are 
found to be credible and consistent with his DD 214, which 
shows that he worked as a motor transport operator and 
instructor.  Thus, in-service noise exposure is conceded 
here.  Thus, the question for consideration is whether his 
current hearing loss is related to such in-service noise 
exposure.  Here, the record supports such a relationship, for 
the reasons discussed below.

The service treatment records present no clear picture of 
decreasing auditory acuity, but do indicate some audiometric 
findings consistent with clinical hearing loss as 
contemplated under Hensley.  See August 1972 and May 1985 
audiometric findings.
Again, there is no clear showing that the Veteran's hearing 
diminished during active service.  In fact, audiometric 
testing at his April 1992 separation examination showed pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 5, 10, 5, 15, and 15 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 10, 0, 0, 0 and 0 
decibels.  These findings represent improved auditory acuity 
at several thresholds when compared to earlier in-service 
tests conducted upon enlistment in August 1972, as well as 
during service in January 1979, May 1983, and May 1985.  
Thus, the audiometric results shown at separation appear 
counter-typical (i.e., hearing acuity does not usually 
improve over time).  Because of the inconsistency across the 
in-service audiometric findings, to include at separation, 
they are not found to be particularly probative in this case.  
Thus, while clear loss of hearing during service has not been 
shown in this case, the Board nevertheless finds that service 
connection is warranted.  

Again, there is no dispute as to in-service noise exposure.  
Moreover, the Veteran is certainly competent to describe his 
observable symptoms of hearing loss.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, he has essentially alleged to 
have experienced hearing loss continuously since service, and 
has not endorsed any significant post-service noise exposure.  
He is found to be credible with respect to such allegations.  
Finally, the record establishes current bilateral hearing 
loss for VA compensation purposes, per an April 2008 VA 
examination.  For all of these reasons, service connection 
for bilateral hearing loss is warranted here.
 
In reaching the above conclusion, the Board acknowledges that 
the VA examiner in April 2008 provided an opinion that the 
current hearing loss was not related to the Veteran's active 
service.  However, this conclusion was based on the normal 
audiometric findings shown at discharge.  Again, the 
audiometric data during service is inconsistent and hence 
unreliable, as previously discussed.  Therefore, despite the 
negative opinion of record, the Board finds the evidence is 
nevertheless at least in equipoise with respect to the 
etiology of the Veteran's current bilateral hearing loss.  
Accordingly, the appeal is granted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


